                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   Case No. 5:20-CV-00634-M


CHEMIA HOLLAND,                           )
                                          )
       Plaintiff,                         )
                                          )
                                          )
V.                                                                ORDER
                                          )
                                          )
RYAN D. McCARTHY,                         )
Secretary of the Army,                    )
                                          )
       Defendant.                         )


       Before the court is a Memorandum and Recommendation ("M&R") of United States

Magistrate Kimberly A. Swank [DE 5], in which Judge Swank recommends dismissing this case

without prejudice for the pro se Plaintiff's failures to comply with an order to correct deficiencies

and to prosecute this case.     Plaintiff filed an objection to the M&R, together with several

documents reflecting her attempt to comply with the order concerning deficiencies. See DE 8-12.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge' s report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Acc. Ins. Co., 416 F .3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. 636(b). Absent timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation. "

Diamond, 416 F .3d at 315 (citation and quotation omitted).

       In her objection, Plaintiff asserts that she did not intend to miss the court' s deadline and

explains that she had emergency surgery on her left eye.           The court finds that Plaintiff's




          Case 5:20-cv-00634-M Document 13 Filed 02/02/21 Page 1 of 2
explanation constitutes both good cause to extend the deadline to correct deficiencies and

excusable neglect in failing to timely comply with the court order. See Fed. R. Civ. P. 6(b)(l).

However, the court notes that Plaintiff has failed to properly address her summonses to the U.S.

Attorney General and the U.S . Attorney Civil Process Clerk as directed in the order. See DE 4,

11. The court directs the Clerk of the Court to provide Plaintiff with additional summons forms

to allow her to submit corrected summonses.

       In addition, the court has reviewed Plaintiff's application to proceed in this court without

prepaying fees or costs and, in accordance with 28 U.S.C. § 1915(a), finds Plaintiff meets the

requirements for proceeding in forma pauperis ("IFP") in this case.

       Based on the foregoing, the court will decline to adopt the recommendation of Magistrate

Judge Swank [DE 5], GRANT the Plaintiff's application to proceed IFP [DE 1], and order the

Plaintiff to file corrected proposed summonses on or before February 10, 2021.

                                )
       SO ORDERED this 2_ day of February, 2021.




                                              RICHARD E. MYERS fi
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2

          Case 5:20-cv-00634-M Document 13 Filed 02/02/21 Page 2 of 2
